PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/698,335
Filing Date: 27 Nov 2019
Appellant(s): THIRUVENKATANATHAN, Pradyumna



__________________
Andrew M. Metrailer
Reg. No. 67,353
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/21/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 6/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s argument: The limitation of "inputting, for each depth interval of the plurality of depth intervals, one or more frequency domain features of the plurality of frequency domain features into each fluid flow model of a plurality of fluid flow models,” as recited in claim 1, and similarly in claim 25 is not taught because the claim does not recite any part of the signal processing to obtain the frequency domain features from the acoustic signal. The part of Langnes directed to obtaining the frequency domain features from an acoustic signal is irrelevant to the use within a plurality of machine learning based fluid flow models.
Examiner’s response: The Examiner respectfully disagrees with the argument because as seen in Langnes ([0026] “sensors … can be used to obtain an acoustic sampling… processed… to obtain a measure of one or more frequency domain features”) and [0031], one or mode acoustic signals acquired at various points along the wellbore (depth) are gathered. These acoustic samples are processed to obtain a measure of one or more frequency domain features. These frequency domain features are used to identify the movement of fluids or solids, including a gas and fluid flow location as required by the claim. By using a frequency domain feature to identify a fluid location, the system is using a fluid flow model as the 

Appellant’s argument: The limitation “wherein each fluid flow model is a machine learning model," claims 1 and 25 is not taught because while Langnes indicates that machine learning can be used, there is no specific disclosure of a plurality of fluid flow models that are machine learning models, or that the frequency domain features would be used as inputs into the machine learning fluid flow models.
Examiner’s response: The Examiner respectfully disagrees with the argument because the Langnes reference does teach machine learning models ([00101] “In some embodiments, machine learning or even deterministic techniques may be incorporated to allow new signals to be patterned automatically based on the descriptors”) capable of taking frequency domain features as inputs ([0026], [0031) as required by the claim. Therefore, the Examiner concludes that the Langnes reference teaches "wherein each fluid flow model is a machine learning model," as recited in claims 1 and 25.

Appellant’s argument: The limitation “wherein each fluid flow model is a machine learning model," of claims 1 and 25 is not taught because the Chhantyal reference uses a V-shaped channel 
Examiner’s response: The Examiner respectfully disagrees with the argument because it is the combination of references that teach the claimed limitations. As discussed above the Langnes reference teaches "inputting, for each depth interval of the plurality of depth intervals, one or more frequency domain features of the plurality of frequency domain features into each fluid flow model of a plurality of fluid flow models,” and “wherein each fluid flow model is a machine learning model,", the above argument is applicable here. For claim 1, the Chhantyal reference was cited for a more explicit recitation of the plurality of fluid flow models (Page 5007 Machine Learning Based Flow models, 5008 Left Column First Paragraph). Claim 25 includes additional limitations that are not required by claim 1, which are also taught by Chhantyal in that the models also determine the inflow of gas, oil or water (Page 5003 Right Column Last Two Paragraphs, Table 2, Page 5007 Left Column and Right Column, 5008 Left Column First Paragraph) Therefore, the Examiner concludes that the combination of references teaches the limitations of claims 1 and 25.

Appellant’s argument: The limitation “wherein at least two of the plurality of fluid flow models are different” of claim 1 is not taught because nothing in Lashgari discloses a plurality of machine learning models where at least two of the models are different, nor does Lashgari even have a plurality of different models.
Examiner’s response: The Examiner respectfully disagrees with the argument because the cited references do teach a plurality of machine learning models where at least two of the models 

Appellant’s argument: The limitation “where the models comprises a gas phase flow model, an aqueous phase flow model, and a hydrocarbon liquid phase flow model” of claim 25 is not taught because the "model" of Chhantyal does not teach a plurality of models that comprise a gas phase flow model, an aqueous phase flow model, and a hydrocarbon liquid phase flow model. This is not equivalent to the models recited in claim 25.
Examiner’s response: The Examiner respectfully disagrees with the argument because as discussed above, the cited references do teach “inputting, at the identified one or more fluid inflow locations, one or more frequency domain features of the plurality of frequency domain features into each fluid flow model of a plurality of fluid flow models, wherein each fluid flow 

Appellant’s argument: Claims 1 and 25 were wrongfully rejected because the references cannot be combined since each of the references is unrelated and contains models that use different inputs, the models are for different purposes, and the models produce entirely different results. The models cannot simply be modified and combined without rendering them entirely unusable. And, since the channel of Chhantyal is open, it cannot be used for gas phase.
Examiner’s response: The Examiner respectfully disagrees with the argument because the cited references can be combined as discussed in the Final Office Action mailed 6/25/2021. Both the Langnes and Chhantyal references translate acoustic data to determine the presence of a fluid. These references are cited for this ability and would still operate with their acoustic data as inputs to multiple models. The models used are also disclosed by the references and are both learning models as required by the claims. The Lashgari reference is then included in the 
Appellant’s argument: The limitations "identifying one or more  anomalies in the acoustic signal using the one or more frequency domain features of the plurality of frequency domain features; and selecting depth intervals of the one or more anomalies as the one or more depth intervals of the plurality of depth intervals along the wellbore" of claim 7 are not taught because Langnes is insufficient to teach the identification of one or more anomalies using the frequency domain features, and then using those locations within the modeling process as claimed in claim 1, from which claim 7 depends. Thus, Langnes does not teach or suggest this element of claim 7. And, nothing in Lashgari is capable of anomaly detection.
Examiner’s response: The Examiner respectfully disagrees with the argument because the first arguments presented by Appellant are the same as previously discussed and the response presented above is applicable. With regards to the second argument about the detection of anomalies and selection of a depth interval in claim 7, the Langnes reference is cited and not the Lashgari reference. In Langnes [0031] and ([0084] “The spectral autocorrelation function … can be useful in exploratory signature analysis / even for anomaly detection for well integrity 

Appellant’s argument: The limitations “a plurality of logistic regression models for gas phase inflow, aqueous phase inflow, or hydrocarbon liquid phase inflow”, where “the plurality of logistic regression models define a relationship between a presence or absence of the gas phase inflow, the aqueous phase inflow, or the hydrocarbon liquid phase inflow.” of claims 8 and 12 are not taught because Chhantyal clearly indicates that the volumetric flow model is directed to a single model that is generalized across all fluids. While multiple types of models are mentioned, they are used for testing purposes to identify the best "single" model for use in identifying the volumetric flowrate. Without having individual models segregated by phase, Chhantyal cannot disclose that the individual models are logistic regression models that define a relationship between a presence or absence of the particular fluid phase inflow.
Examiner’s response: The Examiner respectfully disagrees with the argument because in (5008 Left Column First Paragraph “new machine learning models (simple linear regression, 

Appellant’s argument: The limitation “a ratio between at least two of the plurality of the frequency domain features” of claim 14 is not taught because the claim is specific to "transformations of at least one of the plurality of frequency domain features," and not any transformation of the raw acoustic signal. Thus, the cited paragraph is unrelated to the frequency domain features at all.
Examiner’s response: The Examiner respectfully disagrees with the argument because the claim requires identifying at least one inflow using a transformation or ratio of the frequency domain features. While the claim only requires a transformation or ratio of the frequency domain features, the cited Langnes reference teaches both. In at least [0065], [0068], [0098], [00104] and [00144] of Langnes, a transformation of the frequency domain features is used to determine a 

Appellant’s argument: The limitation “identifying a fluid flow regime based on the identifying of the at least one of the gas phase inflow, the aqueous phase inflow, the hydrocarbon liquid phase inflow, the gas phase flow, the aqueous phase flow, or the hydrocarbon liquid flow using the plurality of the frequency domain features at the one or more fluid flow locations" of claim 15 is not taught because in Chhantyal the correction factor is chosen based on the known characteristics of the flow to improve the volumetric flowrate determination. This is the opposite of using the models to determine the flow regime in which the regime is unknown.
Examiner’s response: The Examiner respectfully disagrees with the argument because the claim requires identifying using the plurality of fluid flow models a presence of at least one gas, aqueous, or hydrocarbon liquid flow. Here Langnes in at least [0056], [0104] and [0128] identifies a gas influx from the frequency domain features which indicates a gas inflow, meeting the claimed limitation. The claim then requires identifying a fluid flow regime based on the identified inflow using the frequency domain features. This is taught by Chhantyal in at least, (Page 5006 Right Column Last Paragraph and Page 5007 Left Column First Paragraph “The correction factor is dependent on the flow regime (normally α = 1 for turbulent flow and α = 2 for laminar flow) 

Appellant’s argument: Claims 2-15 and 26-30 were wrongfully rejected as independent claims 1 or 25 were wrongfully rejected.
Examiner’s response: The Examiner respectfully disagrees with the argument because as discussed above is the Examiner’s position the cited references do teach the limitations of claims 1 and 25. The response to those arguments presented for the above claims is applicable here. Therefore, the Examiner concludes the cited references do teach the limitations of claim 1 and 25, and as a result dependent claims 2-15 and 26-30 are also properly rejected.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an